Citation Nr: 9925109	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.   94-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to non-service connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The appellant had active service from April 1964 to April 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant non-service 
connected disability pension.  


REMAND

Under 38 C.F.R. § 3.655 (a) and (b) when entitlement to 
pension benefits cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination scheduled in conjunction with the claim, the 
claim shall be denied.  In this case the records do not 
indicate that the appellant was informed about the 
consequences imposed by 38 C.F.R. § 3.655 (a) and (b).  The 
RO should inform him of the consequences provided by 
38 C.F.R. § 3.655.  The RO should give him the opportunity to 
submit good cause for his failure to report to his VA 
examination in May 1997. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should undertake to contact 
the appellant at the most recent address 
of record.  The appellant should be 
advised of the consequences under 
38 C.F.R. § 3.655 that he faces for his 
failure to report for his VA examination 
in May 1997.  The RO should give him an 
opportunity to explain any good cause he 
may have for missing the examination.  

If the appellant provides good cause for 
his failure to appear at his May 1997 VA 
examination, the RO should reschedule him 
for another VA examination.  If the 
appellant does not provide good cause for 
the failure of his appearance at his May 
1997 VA examination, the RO should 
readjudicate his claim accordingly.

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.

If the benefit sought is not granted, the appellant should 
be provided a Supplemental Statement of the Case.  The case 
should then be returned to the Board after completion of the 
usual adjudication procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




